UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1831


In re: DAVID CONLEY,

                Petitioner.



                 On Petition for Writ of Mandamus.
                          (5:13-ct-03251-F)



Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Conley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Conley petitions for a writ of mandamus seeking

orders prohibiting the district court from denying his post-

judgment motion to amend his 42 U.S.C. § 1983 (2012) complaint

and directing the district court to certify a class and grant

relief on his underlying complaint.                   We conclude that Conley is

not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.           Kerr    v.    United    States

Dist.    Court,       426    U.S.     394,    402    (1976);        United      States    v.

Moussaoui,      333    F.3d    509,    516-17       (4th    Cir.    2003).        Further,

mandamus     relief     is    available      only    when    the     petitioner     has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                        Mandamus may not be

used as a substitute for appeal.                    In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Conley is not available by way of

mandamus.        Accordingly,         we     deny    the    petition      for     writ    of

mandamus.     We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented       in    the    materials

before   this     court      and    argument      would    not     aid   the    decisional

process.

                                                                         PETITION DENIED



                                              2